

116 HR 5054 IH: US Navy SEAL SCPO Tyrone Snowden Woods Ceremony Invitee Act of 2019
U.S. House of Representatives
2019-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5054IN THE HOUSE OF REPRESENTATIVESNovember 12, 2019Mr. Schrader (for himself, Ms. Bonamici, Mr. Walden, Mr. Blumenauer, and Mr. DeFazio) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo ensure that United States Government personnel, including members of the Armed Forces and
			 contractors, assigned to United States diplomatic missions are given the
			 opportunity to designate next-of-kin for certain purposes in the event of
			 the death of the personnel.
	
 1.Short titleThis Act may be cited as the US Navy SEAL SCPO Tyrone Snowden Woods Ceremony Invitee Act of 2019. 2.Invitation of designated next-of-kin to ceremonies honoring United States diplomatic mission personnel who die in service to the United States (a)DefinitionsIn this section:
 (1)Diplomatic missionThe term diplomatic mission means any United States diplomatic or consular post or other mission under the jurisdiction of the Secretary of State.
 (2)MemberThe term member of a diplomatic mission means any Government official or employee, any member of the Armed Forces, or any United States citizen employed as a contractor, who is serving at, or is notified of imminent assignment to, a diplomatic mission.
 (3)Memorial serviceThe term memorial service means an official event sponsored or held by a Federal agency to which members of the public are invited to honor the life of a member of a diplomatic mission who died in service to the United States.
 (4)Next-of-kinThe term next-of-kin, with respect to a deceased member of a diplomatic mission, means the following individuals: (A)The surviving spouse of the deceased member.
 (B)The child or children of the deceased member (including stepchildren, adopted children, and illegitimate children).
 (C)The parent or parents of the deceased member (including a natural parent, a stepparent, a parent of the member by adoption, a parent, stepparent, or adopted parent of the surviving spouse, and any other person who has stood in loco parentis to the member at any time for a continuous period of at least five years before the member became 21 years of age).
 (D)The sibling or siblings of the deceased member (including stepsiblings and siblings by adoption). (E)The person authorized to direct the disposition of the remains of the deceased member.
 (b)Policy for Designation of next-of-KinNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall— (1)prescribe a policy by which a member of a diplomatic mission may designate those next-of-kin who will be invited to, and be entitled to attend, any memorial service held to honor the life of the member of a diplomatic mission in the event of the death of the member in service to the United States;
 (2)publicize the existence of the policy to each member of a diplomatic mission; and (3)make forms reasonably available to each member of a diplomatic mission by which the designation of such next-of-kin may be made.
 (c)ConsultationThe Secretary of State shall carry out this section in consultation with the Secretary of Defense, the Director of the Central Intelligence Agency, and the head of any other Federal agency that assign persons to serve as a member of a diplomatic mission.
 (d)Effect of failure To make designationIf a member of a diplomatic mission fails to complete the form described in subsection (b)(3) before the death of the member, the member shall be deemed to have designated all next-of-kin of the member for invitation to any memorial service held to honor the life of the member in the event of the death of the member in service to the United States.
 (e)Rule of ConstructionNothing in this section or the policy required by this section may be construed to authorized a private cause of action or legal claim against the United States Government, a Department or agency thereof, or any private individual.
			